 

Exhibit 10.8

 

[tlogo_tag-1.jpg]

 

THIS AGREEMENT made as of the 1st day of November, 2015, between T. A.G.
Acquisitions LTD a corporation incorporated under the laws of Delaware, and
having its principal place of business at 130 Route 59 Suite #6, Spring Valley,
NY 10977 (the “Employer”); and

 

Etel Halpert residing at 9 Villa Lane, Of the City of Monsey, in the state of
New York 10952 (the “Employee”).

 

WHEREAS the Employer and the Employee wish to enter into an employment agreement
governing the terms and conditions set forth.

 

IN CONSIDERATION of the promises and valuable consideration the parties agree as
follows:

 

1.Employment:

The Employee agrees that he/she will at all times faithfully, industriously, and
to the best of his/her skill, ability, experience and talents, perform all of
the duties required of his/her position in a professional manner. In carrying
out these duties and responsibilities, the Employee shall comply with all
Employer policies, procedures, rules and regulations, both written and oral, as
are announced by the Employer from time to time. It is also understood and
agreed to by the Employee that his/her assignment, duties and responsibilities
and reporting arrangements may be changed by the Employer in its sole discretion
without causing termination of this agreement.

 

2.Duties and Responsibilities:

The Employee shall be employed to perform the duties as a CFO Chief Financial
Officer, the current duties and responsibilities of which are set out in
Schedule “A” annexed hereto and forming part of this agreement, said duties
shall be performed in a professional manner. These duties and responsibilities
may be amended from time to time in the sole discretion of the Employer, subject
to formal notification of same provided to the Employee.

 

3.Compensation:

(a)As full compensation for all services provided the employee shall be paid at
the rate of $67,500 annually in Monthly installments. Such payments shall be
subject to normal statutory deductions by the Employer.

(b)The salary mentioned in paragraph (3) (a) shall be reviewed on an annual
basis.

 

1 of 4 Pages  

 

 

(c)All reasonable expenses arising out of employment shall be reimbursed
assuming same have been authorized prior to being incurred and with the
provision of appropriate receipts.

 

4.Vacation / Sick/Personal Days:

The Employee is entitled for two weeks paid vocation, five sick days and seven
personnel days per annum after first year of employment.

 

5.Probation Period:

It is understood and agreed that the first one hundred twenty days of employment
shall constitute a probationary period during which period the Employer may, in
its absolute discretion, terminate the Employee's employment, for any reason
without notice or cause.

(a)The Employer shall have an opportunity to assess the performance, attitude,
skills and other employment-related attributes and characteristics of the
Employee;

(b)The Employee shall have an opportunity to learn about both the Employer and
the position of employment;

(c)Either party may terminate the employment relationship at any time during the
initial four month period without advance notice or justifiable reason, in which
case there will be no continuing obligations of the parties to each other,
financial or otherwise.

 

6.Confidentiality:

The Employee acknowledges that, in the course of performing and fulfilling his
duties hereunder, he/she may have access to and be entrusted with confidential
information concerning the present and contemplated financial status and
activities of the Employer, the disclosure of any of which confidential
information to competitors of the Employer would be highly detrimental to the
interests of the Employer. The Employee further acknowledges and agrees that the
right to maintain the confidentiality of such information constitutes a
proprietary right which the Employer is entitled to protect. Accordingly, the
Employee covenants and agrees with the Employer that he/she will not, during the
continuance of this agreement, disclose any such confidential information to any
person, firm or corporation, nor shall he/she use same, except as required in
the normal course of his/her engagement hereunder, and thereafter he/she shall
not disclose or make use of the same.

 

7.Termination:

(a)The Employee may at any time terminate this agreement and his/her employment
by giving not less than two weeks written notice to the Employer.

(b)The Employer may terminate this Agreement and the Employee's employment at
any time, without notice or payment in lieu of notice, for sufficient cause.

(c)The Employer may terminate the employment of the Employee at any time without
the requirement to show sufficient cause pursuant to (b) above, provided the
Employer pays to the Employee an amount as required by the Employment Standards
Act 2000 or other such legislation as may be in effect at the time of
termination. This payment shall constitute the employees entire entitlement
arising from said termination.

 

2 of 4 Pages  

 

 

(d)The Employee agrees to return any property of T.A.G. Acquisitions LTD at the
time of termination.

 

8.Restrictive Covenant, Non- Competition:

(a)It is further acknowledged and agreed that the following termination of the
employee's employment with T.A.G. Acquisition LTD for any reason the employee
shall not hire or attempt to hire any current employees of T.A.G. Acquisitions
LTD.

(b)It is further acknowledged and agreed that following the termination of the
employment of the Employee by the Employer, with or without cause, or the
voluntary withdrawal by the Employee from the Employer, the Employee shall, for
a period of one year following the said termination or voluntary withdrawal,
within the USA refrain from either directly or indirectly soliciting or
attempting to solicit the business of any client or customer of the Employer for
his own benefit or that of any third person or organization, and shall refrain
from either directly or indirectly attempting to obtain the withdrawal from
employment by the Employer of any other employee of the Employer having regard
to the same geographic and temporal restrictions. The Employee shall not
directly or indirectly divulge any financial information relating to the
Employer or any or its affiliates or clients to any person whatsoever.

 

9.Laws:

This agreement shall be governed by the laws of the New York State of United
States of America.

 

10.Independent Legal Advice:

The Employee acknowledges that the Employer has provided the Employee with a
reasonable opportunity to obtain independent legal advice with respect to this
agreement, and that either:

(a)The Employee has had such independent legal advice prior to executing this
agreement, or;

(b)The Employee has willingly chosen not to obtain such advice and to execute
this agreement without having obtained such advice.

 

11.Entire Agreement:

This agreement contains the entire agreement between the parties, superseding in
all respects any and all prior oral or written agreements or understandings
pertaining to the employment of the Employee by the Employer and shall be
amended or modified only by written instrument signed by both of the parties
hereto.

 

12.Severability:

The Parties hereto agree that in the event any article or part thereof of this
agreement is held to be unenforceable or invalid then said article or part shall
be struck and all remaining provision shall remain in full force and effect.

 

3 of 4 Pages  

 

 

IN WITNESS WHEREOF the Employer has caused this agreement to be executed by its
duly authorized officers and the Employee has set his hand as of the date first
above written.

 

SIGNED, in the presence of:

 

Etel Halpert   Cheskel Meisels       /s/ Etel Halpert   /s/ Cheskel Meisels
Signature of Employee   Signature of Employer

 

4 of 4 Pages  

 

 

[tlogo_tag-1.jpg]

 

Employment Agreement “Schedule A”

 

Position Title: CFO Chief Financial Officer

 

As a CFO Chief Financial Officer The Employee is required to perform the
following duties and undertake the following responsibilities in a professional
manner.

(a)Bookkeeping

(b)Financing

(c)Office Management

(d)Compliances

 

(e) Other duties as may arise from time to time and as may be assigned to the
employee

 

/s/ Etel Halpert   /s/ Cheskel Meisels Etel Halpert   Cheskel Meisels

 

   

